Opinion by
Judge Hargis:
The appellant, Wm. H. Byrd, majr have some interest in the tract of land sold by Kincaid to Spencer, but we are of the opinion that the fact that it was sold from the Turner boundary, unless *315there was a conflict between it and the tract sold to Tutt, is conclusive that the appellant, Byrd, had no interest in the controversy between the latter’s heirs and Kincaid’s heirs, and therefore the court properly refused to allow the two suits about the separate and unconnected tracts to be consolidated.

Wm. L. Hurst, for appellant.


H. C. Lilly, B. P. Moore, for appellees.

The judgment in either case could not be used against any of the parties to the other, and as the admission of Byrd with his controversy to this action would have only produced confusion and delay we- are constrained to affirm the judgment on Byrd’s appeal.